In a family offense proceeding pursuant to Family Court Act article 8, Andrew Minas appeals from a permanent order of protection of the Family Court, Suffolk County (Snellenburg, J.), entered September 26, 1995.
Ordered that the order is reversed, on the law, without costs or disbursements, and the proceeding is dismissed.
Although the order of protection has expired, we decline to dismiss the appeal as academic because “of the enduring consequences which may potentially flow from an adjudication that a party has committed a family offense” (Matter of Cutrone v Cutrone, 225 AD2d 767, 768; see also, Matter of Commissioner of Social Servs. [Monique W.] v Kim G., 240 AD2d 664). The Family Court erred in failing to conduct a fact-finding hearing pursuant to Family Court Act § 832 and a dispositional hearing pursuant to Family Court Act § 833 before issuing a permanent order of protection (see, Matter of Alice C. v Joseph C., 212 AD2d 698; Matter of Muldrew v Mixon, 237 AD2d 942). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.